DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in a parent application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2021, 02/04/2020, 01/08/2020, 11/15/2019, 8/15/2019 and 5/24/2019 have been considered.
Drawings
The drawings submitted on 4/25/2019 are acceptable.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 54-59 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No. 10,249,832. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,249,832. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims represent an obvious attempt to broaden the scope of the patented claims. Specifically, the essential difference between claim 10 of the patent and claim 14 of the instant application is in the definition of RA-D: said claim 10 limits these groups to C6-20 aryl groups whereas said claim 14 broadens to include heterocyclic groups. Since, within said claim 14, the definitions of R1-4,10-13,17 include both aryl groups and heterocyclic groups, the broadening of RA-D to include heterocyclic groups would appear to be acceptable to a person of ordinary skill in the art. Further, going from a C6-20 aryl group and a heterocylic group having 5-20 ring atoms to a C6-18 aryl group and a heterocylic group having 5-18 ring atoms, respectively, represents a minor change that a person of ordinary skill in the art would not expect any critical consequences.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1, 35 and 45 recite compounds that have many unsubstituted or substituted groups. However, the metes and bounds of the term “substituted” are not unambiguously set forth in the application. The specification provides only examples of the substituents in paragraphs [0018], [0019], [0026], [0031] and [0034]. Thus, it is unclear if the substituents can combine to form a ring in the same fashion as the R1-R16 in claims 1, 35 and 45, R21-R27 in claims 5 and 38, R101-R110 in claim 22 and R62-R69 in claims 25-31. Further, it is unclear if the substituents can be any chemical groups, including high molecular-weight polymers, heavy metal-containing groups and highly reactive groups. Claims 2-8, 12-18, 21-34, 36-41, 46-51, 54-57, 60 and 63-64 depend on the independent claims but fail to remedy the deficiency and they are therefore indefinite as well. In claims 9-11, 19-20, 42-44, 52-53, 58-59 and 61-62, it is unclear if the phrase “a substituent in the ‘substituted or unsubstituted’” means “the substituent” or “at least one substituent”. To provide a proper definition for the term “substituted”, applicant is advised to amend the phrase to “the substituent in the ‘substituted or unsubstituted’”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some substituents, does not reasonably provide enablement for any substituents.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As mentioned above, the scope of the term “substituted” is unbound and the substituents therefore include groups that may render the invention impossible and/or inoperable. These groups include high molecular weight polymeric groups that may render the compound unprocessable and/or overpower the intended electronic properties, heavy metal-containing groups that interfere with or take away the intended electronic properties, and highly reactive groups that render the compound too unstable to synthesize or handle. Applicant has not provided enablement for the claimed invention when the substituents are selected from these groups. It is to be noted that the art of organic electroluminescence is relatively new and a specialized post-doctoral knowledge of chemistry is required to even make an educated guess about the effects of a structural change on the electronic properties. Without a proper guidance, one of ordinary skill in the art is not expected to be able to make and use the claimed invention for any substituents.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-37, 39-40, 42-44 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2008227088-A to Fujiyama et al. (See attached computer-generated English-language translation).
Fujiyama et al. discloses a thin film transistor comprising an anthracene derivative exemplified by the following compound

    PNG
    media_image1.png
    208
    433
    media_image1.png
    Greyscale

(see compound 113 on page 35 of the original document). This compound reads on the compound formed of (1-1) and (1-3) in claim 35 wherein all R1-7,10-16 groups are hydrogen and ring A is an unsubstituted fused C14 aryl ring. Claim 35 is therefore anticipated. So are claims 36 (formula 5), 39, 40 and 42-44. Claim 37 is anticipated because, due to the aforementioned ambiguity of the term “substituted” and in view of the fact that the substituents on the ring A in claim 38 can combine to form a ring, it is assumed that the “substituted naphthalene” includes anthracene which is a substituted naphthalene wherein the substituents form an aromatic ring. Claim 63 is anticipated as the recitation of “for organic electroluminescence device” is merely an intended use and the semiconducting material disclosed by Fujiyama et al., due to good charge mobility, can be used for as a charge-transporting or charge-generating material in an OLED.
Allowable Subject Matter
Beside the 112 issues raised above, claims 1-13, 16, 18-34, 38, 41, 45-53, 60-62 and 64 are directed to subject matters that are not disclosed or rendered obvious by the prior art of record. The OLED of claim 1 and the compound of claim 45 are not disclosed or rendered obvious by the prior art of record. The features of claims 38 and 41 are not disclosed by Fujiyama et al. 
The most relevant prior art teachings include US 2013/0320839 A1 to Watanabe and US 2013/0026422 A1 to Parham et al. The former discloses an OLED comprising the compound

    PNG
    media_image2.png
    306
    361
    media_image2.png
    Greyscale
,
wherein L111 can be a single bond. This compound represents only “half” of the claimed compound. Parham et al. discloses an OLED comprising the following compound

    PNG
    media_image3.png
    117
    248
    media_image3.png
    Greyscale

which can be in the form of 

    PNG
    media_image4.png
    183
    264
    media_image4.png
    Greyscale
,
wherein X can be N. However, T and Y do not include a single bond in this form (see page 10).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762